Citation Nr: 0332612	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  00-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
right thigh gunshot wound (GSW).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel







REMAND

On August 21, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain all treatment notes for right 
hip and leg problems, dated from 
approximately 1985 to the present, from 
Jerry W. Robinson, M.D., Medical Office 
Building, Suite 3A, One Medical Park 
Drive, Chester, South Carolina 29706.  
Ask Dr. Robinson to submit a written 
statement (with a complete rationale) 
explaining his September 2000 statement 
indicating that the veteran's service-
connected right thigh GSW residuals 
consist of both right hip and right leg 
problems.  

2.  Obtain copies of any X-ray reports 
ordered by VA examiner John W. Cory, 
M.D., following examination of the 
veteran on February 16, 2002.

3.  Arrange for the veteran to undergo a 
muscles examination at an appropriate VA 
medical facility.  The entire claims file 
must be made available to and reviewed by 
the physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies, to include X-rays of the right 
thigh and hip, as well as any necessary 
consultations, should be accomplished.  
All clinical findings should be reported 
in detail and clinically correlated to a 
specific diagnosis.  
The physician should clearly report any 
and all residuals of the veteran's GSW to 
the right thigh.  He/she should clearly 
specify whether there is any muscle 
and/or nerve injury associated with the 
right thigh GSW (identifying all muscle 
groups and/or any nerves affected).  If 
muscle injury is shown, the examiner 
should provide an assessment as to 
whether such injury is slight, moderate, 
moderately-severe, or severe.  The 
examiner should also state whether there 
is a residual scar from the GSW of the 
right thigh.  If so, he/she should 
provide a measurement of the scar in 
square inches or square centimeters; and 
render clinical findings with respect to 
each of the following:  whether the scar: 
a) is adherent to underlying tissue; b) 
is objectively tender and/or painful on 
palpation; c) is poorly-nourished with 
repeated ulceration or unstable; or d) 
results in any limitation of function of 
the right hip or leg.  The examiner 
should set forth all examination 
findings, along with a complete rationale 
for each conclusion reached, in a printed 
(typewritten) report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





